Exhibit 10.7



         

 

EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 12,
2012, by and between Bluefly, Inc., a Delaware corporation (the “Company”), and
Scott Erdman (“Erdman”).

 

         RECITALS

 

WHEREAS, the Company wishes to hire Erdman to serve as its Senior Vice President
of Merchandising, and Erdman wishes to serve in such capacity, on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Erdman agree as
follows:

 

1.TERM

 

The Company hereby agrees to employ Erdman as Senior Vice President of
Merchandising of the Company, and Erdman hereby agrees to serve in such
capacity, for a term commencing on June 11, 2012 or such other date as may
mutually be agreed by the parties (the “Starting Date”) and ending on June 30,
2015 (as the same may be earlier terminated pursuant to the terms of this
Agreement, the “Employment Term”), upon the terms and subject to the conditions
contained in this Agreement.

 

2.DUTIES

 

During the Employment Term, Erdman shall serve as Senior Vice President of
Merchandising of the Company, and shall be responsible for the duties attendant
to such office and such other managerial duties and responsibilities with the
Company consistent with such office as may be reasonably assigned to him from
time to time.

 

The principal location of Erdman’s employment shall be in the New York City
vicinity (i.e., within a 20 mile radius), although Erdman understands and agrees
that he will be required to travel from time to time for business reasons.
Erdman shall diligently and faithfully perform his obligations under the
Agreement and shall devote his full professional and business time to the
performance of his duties as Senior Vice President of Merchandising of the
Company during the Employment Term. Erdman shall not, directly or indirectly,
render business services to any other person or entity, without the consent of
the Company's Chief Executive Officer.



           

 





3.BASE SALARY

 

For services rendered by Erdman to the Company during the Employment Term, the
Company shall pay him a base salary of $300,000 per year, payable in accordance
with the standard payroll practices of the Company, subject to annual increases
in the sole discretion of the Chief Executive Officer and the Company's Board of
Directors, taking into account the financial and operating performance of the
Company's business and divisions and a qualitative assessment of Erdman’s
performance during such year.

 

4.BONUS; OPTIONS

 

a. During the Employment Term, Erdman shall be eligible to receive a bonus of up
to thirty percent (30%) of his annual salary as set by the Company’s Board of
Directors in its sole discretion and based on such factors as the Board of
Directors deems appropriate. All bonuses shall be paid in accordance with the
Company’s standard payroll practices, net of any applicable withholding. No
bonus will be payable under this Section unless Erdman is employed as of the
date such bonus is paid.

 

b. As of the last day of the calendar month in which the Starting Date occurs,
the Company will issue to Erdman options (“Options”) to purchase 300,000 shares
of the Company's common stock, $.01 par value (“Common Stock”) pursuant to, and
in accordance with, the Company's 2005 Stock Incentive Plan (the “Plan”). The
Options will be Incentive Stock Options (as defined in the Plan) to the extent
allowed by law, and will be exercisable at a price equal to the Fair Market
Value (as defined in the Plan) of the Common Stock on the date of issuance. The
Options will vest over a forty-eight (48) month period as follows: (i) 12.5% of
the Options shall vest on the six month anniversary of the date of grant and
(ii) 2.0833% of the Options shall vest each month thereafter until all such
Options shall have vested. The Term of the Options will be 10 years from the
date of grant, and will otherwise be granted in accordance with the terms of the
Plan and the Company’s standard stock option agreement.

 

5.EXPENSE REIMBURSEMENT AND PERQUISITES

 

a.         During the Term of this Agreement, Erdman shall be entitled to
reimbursement of all reasonable and actual out-of-pocket expenses incurred by
him in the performance of his services to the Company consistent with corporate
policies, provided that the expenses are properly accounted for. Any such
reimbursement will be made to Erdman as soon as administratively feasible
following submission of such documentation of such expense, but shall be made no
later than the calendar year following the calendar year in which such expense
is incurred by Erdman. In the event that any such reimbursement is taxable to
Erdman, such reimbursement shall be made as soon practical upon Erdman’s
submission of a request to be reimbursed, but in all events such reimbursement
will be made prior to the end of the calendar year next following the calendar
year in which the applicable expense was incurred.



2

 

 

 

b.         During the Employment Term, Erdman shall be entitled to participate
in all health insurance, dental insurance, long-term disability insurance and
other employee benefit plans instituted by the Company from time to time on the
same terms and conditions as other similarly situated employees of the Company,
to the extent permitted by law.

 

6.NON-COMPETITION; NON-SOLICITATION

 

a.          In consideration of the offer of employment, severance benefits and
Options to be granted to Erdman hereunder, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
during the Non-Competition Term, Erdman shall not, without the prior written
consent of the Company, anywhere in the world, directly or indirectly, (i) enter
into the employ of or render any services to any Competitive Business; (ii)
engage in any Competitive Business for his own account; (iii) become associated
with or interested in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity; (iv) employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company while Erdman was employed by
the Company; or (v) solicit, interfere with, or endeavor to entice away from the
Company, for the benefit of a Competitive Business, any of its customers or
other persons with whom the Company has a contractual relationship. For purposes
of this Agreement, a “Competitive Business” shall mean any person, corporation,
partnership, firm or other entity which sells or has plans to sell ten (10) or
more brands of luxury or high-end designer apparel and/or fashion accessories at
prices that are consistently discounted to manufacturer’s suggested retail
prices. However, nothing in this Agreement shall preclude Erdman from investing
his personal assets in the securities of any corporation or other business
entity which is engaged in a Competitive Business if such securities are traded
on a national stock exchange or in the over-the-counter market and if such
investment does not result in him beneficially owning, at any time, more than
three percent (3%) of the publicly-traded equity securities of such Competitive
Business. For purposes of this agreement, the “Non-Competition Term” shall mean
a period beginning upon the commencement of the Employment Term and ending on
the one (1) year anniversary of the end of the Employment Term.

 

b.          Erdman and the Company agree that the covenants of non-competition
and non-solicitation contained in this paragraph 6 are reasonable covenants
under the circumstances, and further agree that if, in the opinion of any court
of competent jurisdiction, such covenants are not reasonable in any respect,
such court shall have the right, power and authority to excise or modify such
provision or provisions of these covenants as to the court shall appear not
reasonable and to enforce the remainder of these covenants as so amended. Erdman
agrees that any breach of the covenants contained in this paragraph 6 would
irreparably injure the Company. Accordingly, Erdman agrees that the Company, in
addition to pursuing any other remedies it may have in law or in equity, may
obtain an injunction against Erdman from any court having jurisdiction over the
matter, restraining any further violation of this paragraph 6.



3

 

 

 

7.TERMINATION

 

a.         This Agreement, the employment of Erdman, and Erdman’s position as
Senior Vice President of Merchandising of the Company shall terminate upon the
first to occur of:

 

(i)his death;

 

(ii)his "permanent disability," due to injury or sickness for a continuous
period of four (4) months, or a total of eight months in a twenty-four month
period (vacation time excluded), during which time Erdman is unable perform his
ordinary and regular duties;

 

(iii)a "Constructive Termination" by the Company during the Employment Term,
which, for purposes of this Agreement, shall be deemed to have occurred upon (A)
the removal of Erdman without his consent from his position as Senior Vice
President of Merchandising of the Company, or (B) the material breach by the
Company of this Agreement; provided that no such breach shall be considered a
Constructive Termination unless (1) Erdman gives the Company written notice
within ninety (90) days after an event or occurrence that he believes
constitutes a Constructive Termination, specifying the event or occurrence that
he believes constitutes a Constructive Termination and (2) the Company has
failed to cure such breach within such ninety (90) day period;

 

(iv)the termination of this Agreement at any time without cause by the Company;

 

(v)the termination of this Agreement for cause, which, for purposes of this
Agreement, shall mean that (1) Erdman has been convicted of a felony or any
serious crime involving moral turpitude, or engaged in materially fraudulent or
materially dishonest actions in connection with the performance of his duties
hereunder, or (2) Erdman has willfully and materially failed to perform his
duties hereunder, provided that the Company shall provide Erdman with at least
ten (10) business days’ prior written notice of any such failure to perform and
an opportunity to cure such failure, to the extent curable or (3) Erdman has
willfully or negligently breached the terms and provisions of this Agreement in
any material respect, provided that the Company shall provide Erdman with at
least ten (10) business days’ prior written notice of any such breach and an
opportunity to cure such breach, to the extent curable or (4) Erdman has failed
to comply in any material respect with the Company's policies of conduct that
have been communicated to her, including with respect to

 

 

4

 



 

  trading in securities, provided that the Company shall provide Erdman with at
least ten (10) business days’ prior written notice of any such failure to comply
and an opportunity to cure such failure, to the extent curable; or      (vi)the
termination of this Agreement by Erdman, which shall occur on not less than
thirty (30) days prior written notice from Erdman.

 

b.          In the event that this Agreement is terminated during the first year
of the Employment Term for any reason, or is terminated after the first year of
the Employment Term pursuant to paragraphs 7(a)(i), 7(a)(ii), 7(a)(v) or
7(a)(vi), the Company shall pay Erdman his base salary only through the date of
termination. In the event that this Agreement is terminated after the first year
of the Employment Term but during the remainder of the Employment Term pursuant
to paragraphs 7(a)(iii) or 7(a)(iv), the Company shall pay Erdman, in lieu of
all salary, compensation payments and perquisites set forth in paragraphs 3, 4
and 5 (including bonus payments and unvested option grants, but excluding vested
option grants) and contingent upon his continued performance of his obligations
under Section 6, severance payments (the "Severance Payments") equal to the
then-current base salary for a period of twelve (12) weeks. The Severance
Payments shall be payable in periodic installments in accordance with the
Company's standard payroll practices and will be subject to any applicable
withholding, and shall be conditioned upon Erdman executing a full release of
any claims against the Company, in a form reasonably satisfactory to the
Company, which becomes effective within 60 days of such termination. The
Severance Payments will commence when such release becomes effective;
notwithstanding the foregoing, if such 60 day period begins in one calendar year
and ends in a subsequent calendar year, the Severance Payments will not commence
until the second calendar year.

 

c.         Notwithstanding anything herein to the contrary, if any payments due
under this Agreement (including, but not limited to any payments related to the
Options) would subject Erdman to any tax imposed under Section 409A of the Code
if such payments were made at the time otherwise provided herein, then the
payments that cause such taxation shall be payable in a single lump sum on the
first day which is at least six (6) months after the date of Erdman’s
"separation from service" as set forth in Code Section 409A(2)(A)(i) and the
official guidance issued thereunder.

 

8.CONFIDENTIALITY

 

a.         Erdman recognizes that the services to be performed by him are
special, unique and extraordinary in that, by reason of his employment under
this Agreement, he may acquire or has acquired confidential information and
trade secrets concerning the operation of the Company, its predecessors, and/or
its affiliates, the use or disclosure of which could cause the Company, or its
affiliates substantial loss and damages which could not be readily calculated
and for which no remedy at law would be adequate. Accordingly, Erdman covenants
and agrees

 



5

 

 

 

with the Company that he will not at any time during the Term of this Agreement
or thereafter, except in the performance of his obligations to the Company or
with the prior written consent of the Board of Directors or as otherwise
required by court order, subpoena or other government process, directly or
indirectly, disclose any secret or confidential information that he may learn or
has learned by reason of his association with the Company. If Erdman shall be
required to make such disclosure pursuant to court order, subpoena or other
government process, he shall notify the Company of the same, by personal
delivery or electronic means, confirmed by mail, within twenty-four (24) hours
of learning of such court order, subpoena or other government process and, at
the Company's expense (such expenses to be advanced by the Company as reasonably
required by Erdman), shall (i) take all necessary and lawful steps reasonably
required by the Company to defend against the enforcement of such subpoena,
court order or government process, and (ii) permit the Company to intervene and
participate with counsel of its choice in any proceeding relating to the
enforcement thereof. The term "confidential information" includes, without
limitation, information not in the public domain and not previously disclosed to
the public or to the trade by the Company's management with respect to the
Company's or its affiliates' facilities and methods, trade secrets and other
intellectual property, designs, manuals, confidential reports, supplier names
and pricing, customer names and prices paid, financial information or business
plans.

 

Notwithstanding the preceding paragraph, “confidential information” shall not
include any information which

 

(i)was publicly known and made generally available in the public domain prior to
the time of disclosure by the Company to Erdman;

 

(ii)becomes publicly known and made generally available after disclosure by the
Company to Erdman through no action of Erdman; or

 

(iii)was known to Erdman prior to its disclosure by the Company or is obtained
by Erdman from a third party without a breach of such third party’s obligations
of confidentiality.

 

b.         Erdman confirms that all confidential information is and shall remain
the exclusive property of the Company. All memoranda, notes, reports, software,
sketches, photographs, drawings, plans, business records, papers or other
documents or computer-stored or disk-stored information kept or made by Erdman
relating to the business of the Company shall be and will remain the sole and
exclusive property of the Company and all such materials containing confidential
information shall be promptly delivered and returned to the Company immediately
upon the termination of his employment with the Company.

 

c.         Erdman shall make full and prompt disclosure to the Company of all
inventions, improvements, ideas, concepts, discoveries, methods, developments,
software and works of authorship, whether or not copyrightable, trademarkable or
licensable, which are

 



6

 

 

 

created, made, conceived or reduced to practice by Erdman while performing his
services hereunder to the Company, whether or not during normal working hours or
on the premises of the Company and which relate in any manner to the business of
the Company (all of which are collectively referred to in this Agreement as
"Developments"). All Developments shall be the sole property of the Company, and
Erdman hereby assigns to the Company, without further compensation, all of his
rights, title and interests in and to the Developments and any and all related
patents, patent applications, copyrights, copyright applications, trademarks and
trade names in the United States and elsewhere.

 

d.         At the Company’s expense, Erdman shall assist the Company in
obtaining, maintaining and enforcing patent, copyright and other forms of legal
protection for intellectual property in any country. Upon the request of the
Company and at its expense, Erdman shall sign all applications, assignments,
instruments and papers and perform all acts necessary or desired by the Company
in order to protect its rights and interests in any Developments.

 

e.         Erdman agrees that any breach of this paragraph 8 will cause
irreparable damage to the Company and that, in the event of such breach, the
Company will have, in addition to any and all remedies of law, including rights
which the Company may have to damages, the right to equitable relief including,
as appropriate, all injunctive relief or specific performance or other equitable
relief. Erdman understands and agrees that the rights and obligations set forth
in paragraph 8 shall survive the termination or expiration of this Agreement.

 

9.REPRESENTATIONS AND WARRANTIES

 

a.         Erdman represents and warrants to the Company that he was advised to
consult with an attorney of Erdman's own choosing concerning this Agreement.

 

b.         Erdman represents and warrants to the Company that, the execution,
delivery and performance of this Agreement by Erdman complies with all laws
applicable to Erdman or to which his properties are subject and does not
violate, breach or conflict with any agreement by which he or his assets are
bound or affected, including (without limitation) any non-competition or similar
agreement to which Erdman is bound. Erdman hereby agrees to indemnify and hold
the Company harmless from any loss, claim or damages (including, without
limitation, attorneys’ fees) incurred as a result of any actual or alleged
breach of any of the foregoing representations and warranties.

 

10.GOVERNING LAW

 

This Agreement shall be deemed a contract made under, and for all purposes shall
be construed in accordance with, the internal laws of the State of New York,
without giving effect to its conflict of law provisions. Any dispute arising
hereunder shall be subject to the exclusive jurisdiction of the federal and
State courts located in New York, New York, and each of the

 



7

 

 

 

parties hereto hereby irrevocably submits to such jurisdiction and waives any
objection to such venue.

 

11.ENTIRE AGREEMENT

 

This Agreement contains all of the understandings between Erdman and the Company
pertaining to Erdman’s employment with the Company, and it supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
between them.

 

11.AMENDMENT OR MODIFICATION; WAIVER

 

No provision of this Agreement may be amended or modified unless such amendment
or modification is agreed to in writing, signed by Erdman and by an officer of
the Company duly authorized to do so. Except as otherwise specifically provided
in this Agreement, no waiver by either party of any breach by the other party of
any condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time.

 

12.NOTICES

 

Any notice to be given hereunder shall be in writing and delivered personally or
sent by overnight delivery or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently designate by like notice:

 

If to the Company, to:

 

Bluefly, Inc.

42 West 39th Street

New York, NY 10018

Attn: Chief Executive Officer

 

 

If to Erdman, to:

 

at the address then on file in the Company’s payroll system

 

Any such notice shall be deemed given upon receipt.

 

13.SEVERABILITY

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this



8

 

 

 

Agreement shall be unaffected thereby and shall remain in full force and effect
to the fullest extent permitted by law.

 

14.TITLES

 

         Titles of the paragraphs of this Agreement are intended solely for
convenience of reference and no provision of this Agreement is to be construed
by reference to the title of any paragraphs.

 

15.COUNTERPARTS

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument.

 

 

 



9

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

  BLUEFLY, INC.             By: / s/ Kara B. Jenny       Kara B. Jenny      
Chief Financial Officer                     EMPLOYEE             / s/ Scott
Erdman     Scott Erdman  

 

 

 





 

 



10

